DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claim(s) 1-3, 8 -10 and 15-17  have been amended, no claims have been canceled, therefore Claim(s) 1-20 is/are pending in the application and have been presented for examination.
Summary
Office Acton Summary:
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 102(a)(1), therefore the Examiner has maintained the rejection, see the updated rejection below.
The Applicant’s arguments have been fully considered, however they are not persuasive, see Response to Arguments below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khare et al (US 10,360,482 B1), hereinafter “Khare”.

	Claim 1. Khare discloses, An apparatus including at least one processor and at least one non- transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least (see at least Col 10:47-55, Col 10:66-67, Col 11:1-5): 
	receive a request for a machine learning model trained from training data received from a plurality of data contributors  (Col 4:30-35, Col 4:58-62, Col 2:47-58, Col 3:64-67), 
	wherein the training data comprises information identifying a plurality of contributors having provided the training data (Col 3:17-25, Col 7:41-46, the selections made by the modeling request service 120 may be stored to identify which models or training data were used);
	 process the request for the machine learning model to infer a result based on a subset of the training data relevant to the request  (Col 4:7-19, Col 6:32-37, Col 8:1-3, 34-38),
	 wherein the subset of the training data relevant to the request comprises training data that facilitated the result of the request (Col 3:17-25, images being processed by a generated model may be monitored. The contribution that a crowd-sourced model contributed by a user had in the processing performed by the generated model may be attributed to the user who provided the crowd-soured model, Col 3:25-
	identify one or more data contributors of the plurality of data contributors that provided the subset of the training data relevant to the request (Col 3:15-20, Col 3:62-63, Col 4:2-5, Col 7:42-46);
	 and determine compensation to be provided to the one or more data contributors that provided the subset of the training data (Col 13:20-27, Col 13:31-54, Col 3:66-67, Col 4:1-2). 

	Claim 2: Khare discloses, The apparatus of claim 1, wherein causing the apparatus to identify the one or more data contributors who provided the subset of the training data relevant to the request comprises causing the apparatus to: 
	identify one or more data contributors who provided the subset of the training data relevant to the request  (Col 3:15-20, Col 3:62-63, Col 4:2-5); 
	and identify a proportion of the subset of the training data that each of the identified one or more data contributors provided (Col 13:20-27, Col 13:31-54).  

	Claim 3: Khare discloses, The apparatus of claim 2, wherein causing the apparatus to determine compensation to be provided to the one or more data contributors who provided the subset of the training data comprises causing the apparatus to: identify a value of the inferred result (Khare at Col 7:59-65, Col 13:36-40, total represents a total benefit for the generated image model);  2 of 12 LEGAL02/40240044v1Appl. No.: 16/362,876 Amdt. dated January 28, 2021 
	Attorney Docket No.: 064359/526852 Reply to Office Action of November 10, 2020 identify a portion of the value for distribution to the one or more identified data contributors; and provide for distribution of the portion of the value for distribution proportionally to the one or more identified data contributors based on a proportion of the subset of the training data that each of the identified one or more data contributors provided (Col 13:20-27, 13:36-40, Col 13:46-54, see Equation (2)).  

	Claim 8: Khare discloses, A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to (see at least Col 10:47-55, Col 10:66-67, Col 11:1-5): 3 of 12 LEGAL02/40240044v1Appl. No.: 16/362,876 Amdt. dated January 28, 2021 Attorney Docket No.: 064359/526852 Reply to Office Action of November 10, 2020 
	receive a request for a machine learning model trained from training data received from a plurality of data contributors (Col 4:30-35, Col 4:58-62, Col 2:47-58, Col 3:64-67),
	 wherein the training data comprises information identifying a plurality of contributors having provided the training data (Col 3:17-25, Col 7:41-46, the selections made by the modeling request service 120 may be stored to identify which models or training data were used); 
	process the request for the machine learning model to infer a result based on a subset of the training data relevant to the request (Col 4:7-19, Col 6:32-37, Col 8:1-3, 34-38); 
	wherein the subset of the training data relevant to the request comprises training data that facilitated the result of the request (Col 3:17-25, images being processed by a generated model may be monitored. The contribution that a crowd-sourced model contributed by a user had in the processing performed by the generated model may be attributed to the user who provided the crowd-soured model, Col 3:25-31, see also Col 3:62-63, the user can contribute training data as an alternative to the models); 
	identify one or more data contributors of the plurality of data contributors that provided the subset of the training data relevant to the request  (Col 3:15-20, Col 3:62-63, Col 4:2-5, Col 7:42-46); 
	and determine compensation to be provided to the one or more data contributors that provided the subset of the training data  (Col 13:20-27, Col 13:31-54, Col 3:66-67, Col 4:1-2).  

	Claim 9: Khare discloses, The computer program product of claim 8, wherein the program code instructions to identify the one or more data contributors that provided the subset of the training data relevant to the request comprises program code instructions to:
	 identify one or more data contributors who provided the subset of the training data relevant to the request (Col 3:15-20, Col 3:62-63, Col 4:2-5); 
	and identify a proportion of the subset of the training data that each of the identified one or more data contributors provided (Col 13:20-27, Col 13:31-54).  

	Claim 10: Khare discloses, The computer program product of claim 9, wherein the program code instructions to determine compensation to be provided to the one or more data contributors who provided the subset of the training data comprises program code instructions to:
	 identify a value of the inferred result; identify a portion of the value for distribution to the one or more identified data contributors (Khare at Col 7:59-65, Col 13:36-40, Col 13:46-54, see Equation (1) and (2), btotal represents a total benefit for the generated image model); 
	and provide for distribution of the portion of the value for distribution proportionally to the one or more identified data contributors based on a proportion of the subset of the training data that each of the identified one or more data contributors provided (Col 13:20-27, 13:36-40, Col 13:46-54, see Equation (2)).  

	Claim 15: Khare discloses, A method comprising: receiving a request for a machine learning model trained from training data received from a plurality of data contributors (Col 4:30-35, Col 4:58-62, Col 2:47-58, Col 3:64-67),
	 wherein the training data comprises information identifying a plurality of contributors having provided the training data (Col 3:17-25, Col 7:41-46, the selections 
	processing the request for the machine learning model to infer a result based on a subset of the training data relevant to the request (Col 4:7-19, Col 6:32-37, Col 8:1-3, 34-38), 
	wherein the subset of the training data relevant to the request comprises training data that facilitated the result of the request (Col 3:17-25, images being processed by a generated model may be monitored. The contribution that a crowd-sourced model contributed by a user had in the processing performed by the generated model may be attributed to the user who provided the crowd-soured model, Col 3:25-31, see also Col 3:62-63, the user can contribute training data as an alternative to the models);
	 identifying one or more data contributors of the plurality of data contributors that provided the subset of the training data relevant to the request (Col 3:15-20, Col 3:62-63, Col 4:2-5, Col 7:42-46); 
	and Reply to Office Action of November 10, 2020determining compensation to be provided to the one or more data contributors that provided the subset of the training data (Col 13:20-27, Col 13:31-54, Col 3:66-67, Col 4:1-2).  

	Claim 16: Khare discloses, The method of claim 15, wherein identifying the one or more data contributors who provided the subset of the training data relevant to the request comprises:
identifying one or more data contributors who provided the subset of the training data relevant to the request (Col 3:15-20, Col 3:62-63, Col 4:2-5); 
	and identifying a proportion of the subset of the training data that each of the identified one or more data contributors provided (Col 13:20-27, Col 13:31-54).  

	Claim 17: Khare discloses, The method of claim 16, wherein determining compensation to be provided to the one or more data contributors who provided the subset of the training data comprises: identifying a value of the inferred result (Khare at Col 7:59-65, Col 13:36-40, Col 13:46-54, see Equation (1) and (2), btotal represents a total benefit for the generated image model);  
	identifying a portion of the value for distribution to the one or more identified data contributors; and providing for distribution of the portion of the value for distribution proportionally to the one or more identified data contributors based on a proportion of the subset of the training data that each of the identified one or more data contributors provided (Col 13:20-27, 13:36-40, Col 13:46-54, see Equation (2)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare in view of Guerrieri et al (US 9,489,697 B1), hereinafter “Guerrieri”.

Claim 4: Khare discloses The apparatus of claim 3, where Khare discloses determining and allocating a portion of a total benefit to a user that has contributed training data (Khare at Col 13:20-27, 13:36-40, Col 13:46-54), it appears that the total benefit is a total value that is distributed among the data contributors, therefore it appears that Khare may not explicitly disclose, wherein a remainder of the value after distribution of the portion of the value for distribution is provided to at least one of transaction fees or a service provider of the machine learning model. Guerrieri however,  
Therefore the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine compensating users for providing training data of Khare with determining and allocating a portion of collaborative work income to provide for overhead costs and expenses of Guerrieri in order to have a remainder of the value after distribution of the portion of the value for distribution provided to at least one of transaction fees or a service provider of the machine learning model. The Examiner’s reason for combining in this manner is that determining a percentage of collaborative work income to distribute to users after subtracting overhead costs to be applying a known technique to a known device, method or product ready for improvement to yield predictable results, as explained above.

Claim 11: Khare discloses The computer program product of claim 10, where Khare discloses determining and allocating a portion of a total benefit to a user that has contributed training data (Khare at Col 13:20-27, 13:36-40, Col 13:46-54), it appears that the total benefit is a total value that is distributed among the data contributors, wherein a remainder of the value after distribution of the portion of the value for distribution is provided to at least one of transaction fees or a service provider of the machine learning model. Guerrieri however, teaches determining and allocating portions of collaborative work income, beyond that which is to be distributed to users, to provide for overhead costs or expenses (Guerrieri at Col 8:52-59). The Examiner finds determining and allocating portions of collaborative work income to provide for overhead costs and expenses to be applying a known technique to a known device, method or product ready for improvement to yield predictable results. 
Therefore the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine compensating users for providing training data of Khare with determining and allocating a portion of collaborative work income to provide for overhead costs and expenses of Guerrieri in order to have a remainder of the value after distribution of the portion of the value for distribution provided to at least one of transaction fees or a service provider of the machine learning model. The Examiner’s reason for combining in this manner is that determining and allocating a portion of collaborative work income to provide for overhead costs to be applying a known technique to a known device, method or product ready for improvement to yield predictable results, as explained above.

The method of claim 17, where Khare discloses determining and allocating a portion of a total benefit to a user that has contributed training data (Khare at Col 13:20-27, 13:36-40, Col 13:46-54), it appears that the total benefit is a total value that is distributed among the data contributors, therefore it appears that Khare may not explicitly disclose, wherein a remainder of the value after distribution of the portion of the value for distribution is provided to at least one of transaction fees or a service provider of the machine learning model. Guerrieri however, teaches determining and allocating portions of collaborative work income, beyond that which is to be distributed to users, to provide for overhead costs or expenses (Guerrieri at Col 8:52-59). The Examiner finds determining and allocating portions of collaborative work income to provide for overhead costs and expenses to be applying a known technique to a known device, method or product ready for improvement to yield predictable results. 
Therefore the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine compensating users for providing training data of Khare with determining and allocating a portion of collaborative work income to provide for overhead costs and expenses of Guerrieri in order to have a remainder of the value after distribution of the portion of the value for distribution provided to at least one of transaction fees or a service provider of the machine learning model. The Examiner’s reason for combining in this manner is that determining and allocating a portion of collaborative work income to provide for overhead costs to be applying a known technique to a known device, .

Claim 5-6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare in view Guerrieri further in view of Eby et al (US 2020/0042971 A1), hereinafter “Eby”.

Claim 5: Khare discloses The apparatus of claim 1, however where Khare discloses allocating benefits to contributors (Khare at Col 13:35-54), Khare does not indicate the type of currency or denomination, nor the size of the units used for the compensation, therefore it appears that Khare may not explicitly disclose, wherein compensation is provided in micro-transactions via cryptocurrency, wherein micro-transactions comprise transactions at a fraction of a unit of the cryptocurrency. Guerrieri, however teaches determining a percentage of collaborative work income to distribute to users (Guerrieri at Col 8:52-59), and compensating a user with micro-royalties for their work (Guerrieri at Col 17:6-8, Col 18:32-41), the Examiner finds the term “micro-royalties” constitutes a fraction of a unit of royalties. 
The Examiner finds and understands compensating a user with micro-royalties for their work to be applying a known technique to a known device, method or product, ready for improvement to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine allocating a share of a total benefit to a user for providing training 
It appears that Khare in view of Guerrieri may not explicitly disclose the currency for the micro-transactions is cryptocurrency. Eby, however teaches using cryptocurrency to simplify and automate micro-payment transactions (Eby at 0021, 0024 0026, 0096). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine allocating a benefit to a contributor using micro-royalties of Khare in view of Guerrieri with the cryptocurrency of Eby in order to simplify and automate compensating data contributors (Eby at 0024). 

Claim 6: Khare in view of Guerrieri disclose The apparatus of claim 5, however it appears that Khare in view of Guerrieri may not explicitly disclose, wherein causing the apparatus to determine compensation to be provided to the one or more data contributors who provided the subset of training data comprises causing the apparatus to: aggregate micro-transactions; and provide for distribution of the aggregated micro-transactions in response to the aggregate total of the micro-transactions satisfying a predetermined value. However, Eby teaches aggregating micro-payments and 

Claim 12: Khare discloses The computer program product of claim 8, however where Khare discloses allocating benefits to contributors (Khare at Col 13:35-54), Khare does not indicate the type of currency or denomination, nor the size of the units used for the compensation, therefore it appears that Khare may not explicitly disclose,, wherein compensation is provided in micro-transactions via cryptocurrency, wherein micro-transactions comprise transactions at a fraction of a unit of the cryptocurrency. However, Guerrieri teaches determining a percentage of collaborative work income to distribute to users (Guerrieri at Col 8:52-59), and compensating a user with micro-royalties for their work (Guerrieri at Col 17:6-8, Col 18:32-41), the Examiner finds the term “micro-royalties” constitutes a fraction of a unit of royalties. 
The Examiner finds and understands compensating a user with micro-royalties for their work to be applying a known technique to a known device, method or product, ready for improvement to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
It appears that Khare in view of Guerrieri may not explicitly disclose the currency for the micro-transactions is cryptocurrency. Eby, however teaches using cryptocurrency to simplify and automate micro-payment transactions (Eby at 0021, 0024 0026, 0096). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine allocating a benefit to a contributor using micro-royalties of Khare in view of Guerrieri with the cryptocurrency of Eby in order to simplify and automate compensating data contributors (Eby at 0024). 

Claim 19: Khare discloses The method of claim 15, however where Khare discloses allocating benefits to contributors (Khare at Col 13:35-54), Khare does not indicate the type of currency or denomination, nor the size of the units used for the compensation, therefore it appears that Khare may not explicitly disclose, wherein compensation is provided in micro-transactions via cryptocurrency, wherein micro-transactions comprise transactions at a fraction of a unit of the cryptocurrency. 
The Examiner finds and understands compensating a user with micro-royalties for their work to be applying a known technique to a known device, method or product, ready for improvement to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine allocating a share of a total benefit to a user for providing training data of Khare with the micro-royalties of Guerrieri in order to provide compensation in micro-transactions, wherein micro-transactions comprise transactions at a fraction of a unit of the currency. The Examiner’s rationale for combining in this manner is that compensating a user with micro-royalties for their work is applying a known technique to a known device, method or product, ready for improvement to yield predictable results is obvious, as explained above. 
It appears that Khare in view of Guerrieri may not explicitly disclose the currency for the micro-transactions is cryptocurrency. Eby, however teaches using cryptocurrency to simplify and automate micro-payment transactions (Eby at 0021, 0024 0026, 0096). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine allocating a benefit to a contributor using micro-royalties of Khare in view of . 

Claim 7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare in view of Eby et al (US 2020/0042971 A1), hereinafter “Eby”.

Claim 7: Khare discloses The apparatus of claim 1, however it appears that Khare may not explicitly disclose, wherein the apparatus is further caused to record compensation to the one or more data contributors by blockchain ledger, Eby teaches storing payment transactions on a blockchain ledger to reduce costs involved with a large number of transactions commonly associated with micro-payments (Eby at 0019). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine allocating a share of a total benefit to a user for providing training data of Khare with storing micro-payment transactions on a blockchain ledger of Eby in order to reduce the costs associated with processing and storing a large number of micro-payment transactions (Eby at 0019).

Claim 13: Khare discloses The computer program product of claim 8, however it appears that Khare may not explicitly disclose, wherein the program code instructions to determine compensation to be provided to the one or more data contributors who provided the subset of training data comprises program code instructions to: aggregate micro-transactions; and provide for distribution of the aggregated micro-transactions in response to the aggregate total of the micro-transactions satisfying a predetermined value, however Eby teaches aggregating micro-payments and distributing payments when a threshold value is met (Eby at 0048). 
The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining a benefit to allocate to a user for providing training data of Khare with aggregating micro-payments and initiating a transaction clearing event when a threshold value is met of Eby in order to reduce the costs associated with a large number of micro-payment transactions (Eby at 0019).

Claim 14: Khare discloses The computer program product of claim 8, however it appears that Khare may not explicitly disclose, further comprising program code instructions to record compensation to the one or more data contributors by blockchain ledger, Eby teaches storing payment transactions on a blockchain ledger to reduce costs involved with a large number of transactions commonly associated with micro-payments (Eby at 0019). 
The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine allocating a share of a total benefit to a user for providing training data of Khare with storing micro-payment transactions on a blockchain ledger of Eby in order to 

Claim 20: Khare discloses The method of claim 15, it appears however that Khare may not explicitly disclose, wherein determining compensation to be provided to the one or more data contributors who provided the subset of training data comprises: aggregating micro-transactions; and providing for distribution of the aggregated micro-transactions in response to the aggregate total of the micro-transactions satisfying a predetermined value, however Eby teaches aggregating micro-payments and distributing payments when a threshold value is met (Eby at 0048). 
The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine determining a benefit to allocate to a user for providing training data of Khare with aggregating micro-payments and initiating a transaction clearing event when a threshold value is met of Eby in order to reduce the costs associated with a large number of micro-payment transactions (Eby at 0019).

Response to Amendment
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 102(a)(1), therefore the Examiner has maintained the rejection, see the updated rejection starting on page 3 of this Office Action.
The Applicant’s arguments have been fully considered however they are not persuasive, see Response to Arguments below. 

Response to Arguments
The Applicant argues that the prior art of record does not disclose the amended claim limitations, the Examiner respectively disagrees. The claims indicate the receiving of a request for a machine learning model trained from training data contributed by a plurality of contributors, processing the request and inferring a result based on the training data provided by the contributors, identifying one or more of the contributors who provided the training data and compensating the one or more contributors, as currently drafted the claims indicate that the compensation is similar to that of a royalty where the user is compensated each time the model is used to infer a result. The prior art of record, Khare discloses a crowd-sourced image recognition system and method to process a request for a machine learning model, the machine learning model is generated and trained based on relevant training models and/or training data provided by one or more users (see at least Col 2:47-67), where the generated model is then used for image model processing, the images being processed are monitored to determine a user’s contribution to the processing performed by the generated model for purposes of 
Applicant’s arguments with respect to claim 1, 8 and 15 have been considered but are not persuasive.
The Applicant relies on the same arguments for depending claims 2-7, 9-14, and 16-20 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-7, 9-14, and 16-20.
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./
Examiner, Art Unit 3622



/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622